EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 14, 17, and 18. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, JP 2012188766 (“Ikeda et al.”), discloses a carbon fiber bundle containing single-fibers, wherein 5-15% single-fibers have a quasi-oval cross section perpendicular to a fiber direction and has an aspect ratio of 1-1.20 (Abstract, Fig. 3, and [0018]).  The disclosed aspect ratio corresponds and overlaps Applicant’s Equation (1) of La/Lb = 1.04-1.16.  Ikeda et al. further provides various shapes of its quasi-oval fiber (Please see Figs. 3(a)-3(e)).  
However, Ikeda et al. does not explicitly teach nor suggest a carbon fiber bundle containing single-fibers 40% or more of which has the claimed 1.08 ≤ Ld/Lc ≤ 1.20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785